Citation Nr: 1705447	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder. 

3.  Entitlement to a total rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	James Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from two rating decisions dated in January 2012 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Those decisions, in relevant part, reopened but denied on the merits the Veteran's claim of entitlement to service connection for schizoaffective disorder and also denied the Veteran's claim of entitlement to individual employability (TDIU).  The Veteran appealed those denials.  

For the record, the Board has recharacterized the Veteran's new and material claim as being one of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2016 by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issues that were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support the claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  



The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a mental condition/nervous disorder in an August 1974 rating decision.  The Veteran appealed that decision to the Board of Veteran's Appeals.    

2.  In October 1978, the Board denied the Veteran's appeal.  That decision became final.   

3.  Evidence added to the record since the Board's October 1978 decision is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

4.  The evidence of record reveals that the Veteran currently has a diagnosis of, among other things, schizoaffective disorder.

5.  Resolving doubt in the Veteran's favor, the Board finds that schizoaffective disorder manifested during the Veteran's period of service.  


CONCLUSIONS OF LAW

1.  The Board's previous denial of service connection for a nervous disorder became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5107 (b), 5108, 7.104 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.1100, 20.1104 (2016).  

2.  The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The Veteran's request to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder and for a TDIU have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (the reopening of the Veteran's claim, the grant of service connection for schizoaffective disorder and the remand of his TDIU claim), further explanation of how VA has fulfilled the duties to notify and assist regarding the claims on appeal is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and material evidence to reopen a psychiatric disorder claim 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his previously denied claim for service connection for a psychiatric disorder, to include schizoaffective disorder.  See May 2011 statement requesting service connection for a mental disorder.  A claim for a mental condition was originally denied in an August 1974 rating decision.  The Veteran appealed that decision to the Board of Veterans' Appeals, which denied the claim in October 1978.  38 C.F.R. § 20.302 (a).  The Board's denial was the last final denial of this claim.   

Since October 1978, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the additional evidence includes medical records detailing the Veteran's various mental condition diagnoses, two (2) private medical opinions in favor of the Veteran's claim and a VA medical opinion containing a negative nexus.  As there was no medical nexus evidence pertaining to the Veteran's psychiatric disorder claim at the time of the October 1978 Board denial, these opinions are both new and material. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Merits of (reopened) psychiatric disorder claim 

In May 2011, the Veteran requested service connection for a mental disorder.  He testified during a May 2016 BVA hearing that he began experiencing depression and, on at least one occasion, began hearing voices during service.  See May 2016 BVA hearing transcript, p. 3.  He indicated that he never drank alcohol prior to service, but became an alcoholic during his period of duty.  Id., p. 8.  While inebriated in December 1964 or January 1965, the Veteran punched his fist through the glass of a door and severely cut his arm.  See service records; May 2016 BVA hearing transcript, p. 3.  After that incident, he began seeing a psychiatrist and was, per his testimony, admitted to a psychiatric unit.  Id.; see also April 1974 Application for Compensation (the Veteran reported that he underwent treatment for five months for his mental health while in service).  Per a line of duty investigation report contained in the claims file dated in May 1965 (five months after his injury), the Veteran's hand injury was determined to be the result of his own misconduct.  See service records.  According to a Summary of the Investigating Officer, a psychiatric evaluation was performed at the military base hospital; and it indicated that there was "no evidence of [the Veteran having] psychosis or neurosis, however, there [was] a character behavior disorder when [the Veteran] was under the influence of alcohol."  Id.  An exhibit to the Summary of the Investigating Officer included a letter dated in February 1965 from a military psychiatrist.  The military psychiatrist indicated that a psychiatric evaluation "for Security Clearance" of the Veteran revealed that he manifested a "passive-aggressive personality with [an] inability to control his impulses when under the influence of alcohol."  Id.  The Veteran was thereafter discharged from service in July 1965.  See DD 214.   

Post-service medical records in the claims file reveal that the Veteran has been hospitalized and treated for various psychiatric disorders since 1974.  The medical evidence also shows that the Veteran has been diagnosed with various psychiatric conditions, including depression with schizophrenia (February 2008 VA medical records), bipolar affective disorder, depressed and schizoaffective disorder (October 2012 medical records) and schizoaffective disorder, bipolar type (January 2013 medical records).  Regardless of the specific diagnosis, the Veteran essentially contends that his overall psychiatric condition initially manifested in service.  See May 2016 BVA hearing transcript; March 1975 statement from the Veteran. 

For reasons set forth below, the Board finds that reasonable doubt has been raised in this case.  As such, the Veteran's appeal as to his claim of entitlement to service connection for a psychiatric disorder will be granted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Thus, in regards to the Veteran's hearing testimony and statements, the Veteran is considered competent to report what he felt and what occurred during service (i.e., that he felt sad and was overwhelmed in the military).  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  However, in terms of the credibility of the Veteran's statements and his belief that the feelings he had in service were the initial manifestations of his current psychiatric condition, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions or if the preponderance of the evidence is against the Veteran's claim.  

As mentioned previously, post-service medical records beginning in 1974 and continuing to the present document the Veteran's treatment for variously-labeled psychiatric conditions.  While the record on appeal does not document the Veteran having either a psychiatric incident or being diagnosed with a psychiatric disorder from 1965 to 1974, the Veteran has acknowledged that he did not seek treatment during this time.  However, he essentially testified that he did in fact experience psychiatric symptoms similar to those he had in service, and that these symptoms manifested in such a way as to create an inability to maintain employment and/or extreme difficulty in performing the duties of daily life that he was ultimately hospitalized in a psychiatric facility in 1974.  See May 2016 BVA hearing transcript, pg. 5; see also August 1974 statement (The Veteran reported that after being discharged from service, he continued to drink and was depressed most of the time although he was not treated for it).  Subsequent hospitalizations occurred from 1974 to approximately 2007, to include one hospitalization that involved approximately 23 shock therapy treatments in 1982.  Since then, the Veteran has continued seeking metal health therapy.  Id., pgs. 5-7.  

A review of the Veteran's service records reveals that the Veteran entered service without any findings or references to a psychiatric or mental health condition.  See January 1963 report of medical examination and report of medical history.  The Veteran's service entrance examination noted that the Veteran's psychiatric evaluation was normal, and there were no references to any mental health symptomatology documented in the medical history portion of the examination.  Id.  However, the Veteran's service separation examination remarked that the Veteran's psychiatric condition was abnormal; and the Veteran reported that he then experienced excessive worry.  See June 1965 report of medical examination and report of medical history.  On the examination report, the Veteran was listed as having a passive-aggressive personality with sociopathic and depressive features, as well as excessive alcohol consumption.  Id.  

In light of the foregoing, it is clear that the Veteran does have a current psychiatric condition that is most likely schizoaffective disorder.  It is also clear that the Veteran entered service without any documented mental health conditions or challenges and that he separated from service with a mental health disorder (the nature and significance of which is in dispute).  Turning to the question of a medical nexus, the claims file contains three documents purporting to supply such an opinion.  The first document is a letter from the Veteran's previous treating psychiatrist (Dr. S.) dated in July 2011.  In his letter, Dr. S. set forth the Veteran's mental health condition and his symptoms.  In doing so, he opined that the Veteran's mood and thought disorders began while he served in the military.  However, the doctor failed to provide any rationale for his positive nexus statement. 

The claims file also contains a VA examination report dated in October 2011.  The VA examiner stated that there was no evidence linking the Veteran's schizoaffective disorder to his military service.  She stated that "these disorders are not related to the personality problems that were noted in his military records."  In doing so, she discounted Dr. S.'s 2011 opinion on the basis that he did not have any supportive evidence of any relationship between the Veteran's mental health challenges in service and his post-service schizoaffective disorder.  She also discounted the opinion on the basis that Dr. S. had only treated the Veteran for a short period of time prior to submitting his July 2011 letter on the Veteran's behalf.  In this regard, the Board notes that it appears from the records that the Veteran began treatment with Dr. S. in approximately April 2011.  After reviewing the Veteran's entire claims file and obtaining a history from the Veteran, the VA examiner opined that the Veteran's schizoaffective disorder was not related to service.  

Thereafter, in June 2013, Dr. S. submitted a second letter (mis-dated as July 2013) on the Veteran's behalf.  In this letter, Dr. S. essentially argued that the Veteran clearly has had his current psychiatric impairment, in some form, for the last 30 years; and it only made logical sense that the mental health disorder that has been consistently been documented since 1974 would be related to the documented mental health symptomatology that was noted in service.  Dr. S. stated that it certainly seemed possible that the Veteran's symptoms of psychosis and mood disorder were present at least the way he described his hospitalization when he was on active duty; and that this could have been the Veteran's first psychotic break.   Additionally, Dr. S. reported that the fact that the Veteran was diagnosed with personality disturbances and alcohol abuse in service did not mitigate the fact that he "could have had and probably did have" the forme fruste of a schizoaffective disorder as well, as these frequently are found to be comorbid conditions.  See June 2013 letter from Dr. S.  

In analyzing the opinions set forth above, the Board finds the June 2013 letter from Dr. S. to be the most persuasive.  In this regard, the Board observes that by the time he submitted his June 2013 letter in support of the Veteran's service connection claim, he had been treating the Veteran for over two years.  Dr. S. had no reason to doubt, and neither does the Board, the Veteran's reports of symptoms he experienced during his hospitalization while on active duty (unfortunately, the records of this hospitalization are not contained in the claims file); or utilizing his experience in opining that these symptoms could have been the Veteran's first psychotic break.  The Board also has no reason to doubt Dr. S.'s statements that the Veteran's health problems in service could have co-existed with the initial development of his schizoaffective disorder given his knowledge that these disorders are frequently found to be comorbid conditions.  Dr. S.'s opinion is also supported by other evidence of record, such as the Veteran's service entrance and separation examinations that found no evidence of psychiatric problems in 1963 but documented an abnormal psychiatric evaluation in 1965.  Given this evidence, and the fact that it was not addressed by the October 2011 VA medical examiner, leads the Board to find her medical opinion to be less persuasive than the June 2013 opinion from Dr. S. 

Therefore, based upon the foregoing, the Board finds all three elements necessary to establish service connection for a psychiatric disorder have been met and that the benefit-of-the-doubt rule is applicable to this claim.  Therefore, service connection for schizoaffective disorder will be granted.  


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder, is granted.

Service connection for schizoaffective disorder, on its merits, is granted. 


REMAND

Lastly, the Board must consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  The Veteran's attorney has argued that the Veteran is entitled to a TDIU on the basis that he is unable to work due to his (now) service-connected schizoaffective disorder.  See May 2016 BVA hearing.  In this regard, the Board acknowledges that the evidence set forth in the body of this decision details the severe nature of the Veteran's schizoaffective disorder and the functional impact the disability has on him.  Of particular note to the Board is that during his 2011 VA examination, the clinical psychologist who evaluated the Veteran stated that the Veteran's schizoaffective disorder rendered him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner essentially opined that the Veteran's psychiatric condition did cause him to be unemployable.     

Since the Board just granted the Veteran's schizoaffective disorder claim in this decision, the RO has not had the opportunity to assign a disability rating or effective date.  Thus, currently, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a); and the Board cannot grant a schedular TDIU at this time.  Therefore, the issue of entitlement to a TDIU on a schedular basis must be remanded to the RO for further consideration after it assigns the Veteran a disability rating for his (now) service-connected schizoaffective disorder.    

In addition to the foregoing, the Board notes that even when the percentage requirements for a TDIU are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes referral should be considered if the RO does not grant the Veteran a schedular TDIU based upon VA's rating schedule after is assigns a disability rating to the Veteran's (now) service-connected schizoaffective disorder.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).   Thus, the RO should complete the following directives: 

1.  The RO should review the Board's current decision and the evidence of record and determine and assign a disability rating and effective date for the Veteran's service-connected schizoaffective disorder.  Thereafter, the RO should readjudicate the Veteran's TDIU claim to determine if he meets the schedular requirements for the assignment of a TDIU.  

2.  If the RO finds that the Veteran does not meet the schedular requirements for a TDIU, it should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).

3.  Readjudicate the issue of a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


